Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed via RCE on 6/29/2022. Claims 1-2, 5-6, and 9-24 are pending in the application and have been examined. Claims 1, 9, 11, 14-15 and 19-21 have been amended. Claims 3-4 and 7-8 have been cancelled. Claims 22-24 have been added.

Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.   Applicant’s submission filed on 6/29/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/25/2022 has been considered by the examiner.


Response to Arguments
Applicant’s arguments on 35 U.S.C 103:
Applicant’s arguments, see pages 9-20, filed on 6/29/2022, with respect to the rejection(s) of claims 1-2, 5-6, and 9-24 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Dollard Publication No. US 2017/0213243 A1 and Bee et al. Patent No. US 10,178,158 B1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 9-11, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dollard Publication No. US 2017/0213243 A1 (Dollard hereinafter) in view of Bee et al. Patent No. US 10,178,158 B1 (Bee hereinafter).

Regarding claim 1,
Dollard teaches a method comprising:
extracting, by a processing system including at least one processor, a plurality of candidate content segments from a first item of media content (Para 0031 - monitoring component 110 monitors interaction with the media content 170 to identify content consumer interest in respective segments thereof. A segment of media content refers to a section of media content of a media item that is a subset of the media item), wherein the plurality of candidate content segments is extracted over a first window of time and a second window of time (Para 0069 - analysis component 606 can analyze traffic patterns over a first period last 30 days and a second period last 365 days).
wherein the extracting comprises:
identifying, by the processing system, a first number of content segments of the first item of media content for which a consumption statistic is greatest during the first window of time, wherein the consumption statistic quantifies a number of times that a corresponding content segment of the first item of media content was repeatedly consumed by users after initial consumptions by the users (Para 0069 - analysis component 606 can analyze traffic patterns over a first period last 30 days; and Para 0033-0034 and 0039 - monitoring component 110 monitors content consumer interest in segments of media content based on user interaction such as replaying a segment of media content… The rank component 120 can be configured to rank a segment of media content based on user interest in that segment. For a media item, the rank component 120 can rank a user's interest in one particular segment as higher than another of the media content. So, based on the user interest information, a segment has highest ranking is determined by the system. For example, the monitoring component may determine that 85% of users of a media item are interested in a segment starting at 0:53:02 to 1:21:39).
identifying, by the processing system, a second number of content segments of the first item of media content for which the consumption statistic is greatest during the second window of time (Para 0069 - analysis component 606 can analyze traffic patterns over a second period last 365 days; and Para 0033-0034 and 0039 - monitoring component 110 monitors content consumer interest in segments of media content based on user interaction such as replaying a segment of media content…; Para 0039 - the rank component 120 can be configured to rank a segment of media content based on user interest in that segment. For a media item, the rank component 120 can rank a user's interest in one particular segment as higher than another of the media content. So, based on the user interest information, a segment has highest ranking is determined by the system. For example, the monitoring component may determine that 85% of users of a media item are interested in a segment starting at 0:53:02 to 1:21:39), wherein the first window of time and the second window of time overlap (Para 0069 - analysis component 606 can analyze traffic patterns over a first period last 30 days and a second period last 365 days: the first period and the second period overlap a time of 30 days).
determining, by the processing system for a first candidate content segment of the plurality of candidate segments that is extracted during both the first window of time and the second window of time, that user interest in the first candidate content segment is increasing (Para 0079 - content consumer interest in segments of media content is monitored, wherein the monitoring can include for example level of user traffic and focus directed to respective segments of media. Respective segments of media items are ranked based at least in part on content consumer interest, wherein the ranking can be based on level of user traffic or focus directed to respective media content segments).
wherein the determining comprises: comparing, by the processing system, the consumption statistic for the first candidate content segment during the first window of time to the consumption statistic for the first candidate content segment during the second window of time (Para 0069 - analysis component 606 can analyze traffic patterns by comparing the average traffic for a segment of content over a first period last 30 days to the average traffic during a second period last 365 days in order to determine whether a segment of content is more or less popular).
generating, by the processing system, a single stream of content segments, where the single stream of content segments includes a subset of the plurality of candidate content segments including the first candidate content segment (Para 0079 - Highly ranked media segments are cached to provide quick access to large sets of content consumers. Respective segments of the cached media items are transmitted to respective content consumers).
While Dollard teaches comparing the average traffic for a segment of content over two periods to determining user interest in the first candidate content segment is increasing, Dollard does not explicitly disclose that the determining user interest in the first candidate content segment is increasing based on:
determining, by the processing system for the first candidate content segment, that the consumption statistic for the first candidate content segment during the second window of time is greater than the consumption statistic for the first candidate content segment during the first window of time. 
However, Bee teaches:
determining, by the processing system for the first candidate content segment, that the consumption statistic for the first candidate content segment during the second window of time is greater than the consumption statistic for the first candidate content segment during the first window of time (Col 4, lines 10-30 - one media file may be identified and/or labeled as a trending media file (i.e. a media file interest) upon the media file having a velocity rate during a current predetermined time period greater than the velocity rate during one previous time period. For example, during the first pre-determined period of time the media file may have been added to over one hundred thousand customer media libraries. However, during the second pre-determined period of time the media file may have been added to one million customer media libraries. So, the system may determine that user interest in the media file is increasing and the media file may be identified as a trending/hot media file). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Bee. The motivation for doing so is to allow the system determining whether user interest in a particular media item is increasing or decreasing over one or more time periods when the media item recent released.

Regarding claim 2, the method of claim 1,
Dollard does not explicitly disclose
wherein the first window of time and the second window of time are both historical windows of time occurring subsequent to a publication of the first item of media content. 
However, Bee teaches:
wherein the first window of time and the second window of time are both historical windows of time occurring subsequent to a publication of the first item of media content (Col 6, lines 13-25 - the second predetermined time interval may be the next 5 minutes immediately after the 5 minutes of the first predetermined time interval; and a music file may be new to the media data store 150, and the music file may be accessed by one or more customers in the online membership group within a predetermined time interval from the release of the music file). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Bee. The motivation for doing so is to allow the system determining whether user interest in a particular media item is increasing or decreasing over one or more time periods when the media item recent released.

Regarding claim 5, the method of claim 1,
Dollard does not explicitly disclose
wherein a duration of the first window of time is equal to a duration of the second window of time. 
However, Bee teaches:
wherein a duration of the first window of time is equal to a duration of the second window of time (Col 6, lines 13-15 - the second predetermined time interval may be the next 5 minutes immediately after the 5 minutes of the first predetermined time interval). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Bee. The motivation for doing so is to allow the system determining whether user interest in a particular media item is increasing or decreasing over one or more time periods when the media item recent released.

Regarding claim 9, the method of claim 1,
Dollard teaches
estimating, by the processing system based on the consumption statistic for the first candidate content segment during the first window of time and the consumption statistic for the first candidate content segment during the second window of time, a point in time at which the user interest in the first candidate content segment begins to change at a rate that is greater than a threshold rate (Para 0069 - analysis component 606 may identify repeating traffic patterns or perhaps a change in traffic patterns over time. It may be discovered that there are periods when a segment of content is more or less popular (i.e., has more or less traffic), such as during the summer months, on weekends, or during some other seasonal time period).

Regarding claim 10, the method of claim 9,
Dollard teaches
wherein the rate is defined as a number of repeated consumptions after initial consumptions of the first candidate content segment over a defined period of time (Para 0033-0034 - monitoring component 110 monitors content consumer interest in segments of media content based at least in part on content consumer traffic associated with respective segments of the media content. In an aspect, monitoring component 110 can determine user interest in a media item based on user interaction (e.g., replaying a segment of media content, pausing at a segment of media content…).


Regarding claim 11, the method of claim 10,
Dollard teaches
wherein the estimating is associated with a confidence that is proportional to a number of users who engaged in the number of repeated consumptions (Para 0032 - when a large set of users have common affinity for a segment of media content as compared to other segments, popularity of the segment can be deemed greater that the other segments of the media content).

Regarding claim 19,
Dollard teaches a non-transitory computer-readable medium storing instructions which, when executed by a processing system including at least one processor, cause the processing system to perform operations, the operations comprising:
extracting a plurality of candidate content segments from a first item of media content (Para 0031 - monitoring component 110 monitors interaction with the media content 170 to identify content consumer interest in respective segments thereof. A segment of media content refers to a section of media content of a media item that is a subset of the media item), wherein the plurality of candidate content segments is extracted over a first window of time and a second window of time (Para 0069 - analysis component 606 can analyze traffic patterns over a first period last 30 days and a second period last 365 days).
wherein the extracting comprises:
identifying a first number of content segments of the first item of media content for which a consumption statistic is greatest during the first window of time, wherein the consumption statistic quantifies a number of times that a corresponding content segment of the first item of media content was repeatedly consumed by users after initial consumptions by the users (Para 0069 - analysis component 606 can analyze traffic patterns over a first period last 30 days; and Para 0033-0034 and 0039 - monitoring component 110 monitors content consumer interest in segments of media content based on user interaction such as replaying a segment of media content… The rank component 120 can be configured to rank a segment of media content based on user interest in that segment. For a media item, the rank component 120 can rank a user's interest in one particular segment as higher than another of the media content. So, based on the user interest information, a segment has highest ranking is determined by the system. For example, the monitoring component may determine that 85% of users of a media item are interested in a segment starting at 0:53:02 to 1:21:39).
identifying a second number of content segments of the first item of media content for which the consumption statistic is greatest during the second window of time (Para 0069 - analysis component 606 can analyze traffic patterns over a second period last 365 days; and Para 0033-0034 and 0039 - monitoring component 110 monitors content consumer interest in segments of media content based on user interaction such as replaying a segment of media content…; Para 0039 - the rank component 120 can be configured to rank a segment of media content based on user interest in that segment. For a media item, the rank component 120 can rank a user's interest in one particular segment as higher than another of the media content. So, based on the user interest information, a segment has highest ranking is determined by the system. For example, the monitoring component may determine that 85% of users of a media item are interested in a segment starting at 0:53:02 to 1:21:39), wherein the first window of time and the second window of time overlap (Para 0069 - analysis component 606 can analyze traffic patterns over a first period last 30 days and a second period last 365 days: the first period and the second period overlap a time of 30 days).
determining, for a first candidate content segment of the plurality of candidate segments that is extracted during both the first window of time and the second window of time, that user interest in the first candidate content segment is increasing, wherein the determining comprises:  (Para 0079 - content consumer interest in segments of media content is monitored, wherein the monitoring can include for example level of user traffic and focus directed to respective segments of media. Respective segments of media items are ranked based at least in part on content consumer interest, wherein the ranking can be based on level of user traffic or focus directed to respective media content segments).
wherein the determining comprises: comparing the consumption statistic for the first candidate content segment during the first window of time to the consumption statistic for the first candidate content segment during the second window of time (Para 0069 - analysis component 606 can analyze traffic patterns by comparing the average traffic for a segment of content over a first period last 30 days to the average traffic during a second period last 365 days in order to determine whether a segment of content is more or less popular).
generating a single stream of content segments, where the single stream of content segments includes a subset of the plurality of candidate content segments including the first candidate content segment. (Para 0079 - Highly ranked media segments are cached to provide quick access to large sets of content consumers. Respective segments of the cached media items are transmitted to respective content consumers).
While Dollard teaches comparing the average traffic for a segment of content over two periods to determining user interest in the first candidate content segment is increasing, Dollard does not explicitly disclose that the determining user interest in the first candidate content segment is increasing based on:
determining, for the first candidate content segment, that the consumption statistic for the first candidate content segment during the second window of time is greater than the consumption statistic for the first candidate content segment during the first window of time. 
However, Bee teaches:
determining, for the first candidate content segment, that the consumption statistic for the first candidate content segment during the second window of time is greater than the consumption statistic for the first candidate content segment during the first window of time (Col 4, lines 10-30 - one media file may be identified and/or labeled as a trending media file (i.e. a media file interest) upon the media file having a velocity rate during a current predetermined time period greater than the velocity rate during one previous time period. For example, during the first pre-determined period of time the media file may have been added to over one hundred thousand customer media libraries. However, during the second pre-determined period of time the media file may have been added to one million customer media libraries. So, the system may determine that user interest in the media file is increasing and the media file may be identified as a trending/hot media file). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Bee. The motivation for doing so is to allow the system determining whether user interest in a particular media item is increasing or decreasing over one or more time periods when the media item recent released.

Regarding claim 20,
Dollard teaches a device comprising: a processing system including at least one processor; and a non-transitory computer-readable medium storing instructions which, when executed by the processing system, cause the processing system to perform operations, the operations comprising:
extracting a plurality of candidate content segments from a first item of media content (Para 0031 - monitoring component 110 monitors interaction with the media content 170 to identify content consumer interest in respective segments thereof. A segment of media content refers to a section of media content of a media item that is a subset of the media item), wherein the plurality of candidate content segments is extracted over a first window of time and a second window of time (Para 0069 - analysis component 606 can analyze traffic patterns over a first period last 30 days and a second period last 365 days).
wherein the extracting comprises:
identifying a first number of content segments of the first item of media content for which a consumption statistic is greatest during the first window of time, wherein the consumption statistic quantifies a number of times that a corresponding content segment of the first item of media content was repeatedly consumed by users after initial consumptions by the users (Para 0069 - analysis component 606 can analyze traffic patterns over a first period last 30 days; and Para 0033-0034 and 0039 - monitoring component 110 monitors content consumer interest in segments of media content based on user interaction such as replaying a segment of media content… The rank component 120 can be configured to rank a segment of media content based on user interest in that segment. For a media item, the rank component 120 can rank a user's interest in one particular segment as higher than another of the media content. So, based on the user interest information, a segment has highest ranking is determined by the system. For example, the monitoring component may determine that 85% of users of a media item are interested in a segment starting at 0:53:02 to 1:21:39).
identifying a second number of content segments of the first item of media content for which the consumption statistic is greatest during the second window of time (Para 0069 - analysis component 606 can analyze traffic patterns over a second period last 365 days; and Para 0033-0034 and 0039 - monitoring component 110 monitors content consumer interest in segments of media content based on user interaction such as replaying a segment of media content…; Para 0039 - the rank component 120 can be configured to rank a segment of media content based on user interest in that segment. For a media item, the rank component 120 can rank a user's interest in one particular segment as higher than another of the media content. So, based on the user interest information, a segment has highest ranking is determined by the system. For example, the monitoring component may determine that 85% of users of a media item are interested in a segment starting at 0:53:02 to 1:21:39), wherein the first window of time and the second window of time overlap (Para 0069 - analysis component 606 can analyze traffic patterns over a first period last 30 days and a second period last 365 days: the first period and the second period overlap a time of 30 days).
determining, for a first candidate content segment of the plurality of candidate segments that is extracted during both the first window of time and the second window of time, that user interest in the first candidate content segment is increasing (Para 0079 - content consumer interest in segments of media content is monitored, wherein the monitoring can include for example level of user traffic and focus directed to respective segments of media. Respective segments of media items are ranked based at least in part on content consumer interest, wherein the ranking can be based on level of user traffic or focus directed to respective media content segments).
wherein the determining comprises: comparing the consumption statistic for the first candidate content segment during the first window of time to the consumption statistic for the first candidate content segment during the second window of time (Para 0069 - analysis component 606 can analyze traffic patterns by comparing the average traffic for a segment of content over a first period last 30 days to the average traffic during a second period last 365 days in order to determine whether a segment of content is more or less popular).
generating a single stream of content segments, where the single stream of content segments includes a subset of the plurality of candidate content segments including the first candidate content segment (Para 0079 - Highly ranked media segments are cached to provide quick access to large sets of content consumers. Respective segments of the cached media items are transmitted to respective content consumers).
While Dollard teaches comparing the average traffic for a segment of content over two periods to determining user interest in the first candidate content segment is increasing, Dollard does not explicitly disclose that the determining user interest in the first candidate content segment is increasing based on:
determining, for the first candidate content segment, that the consumption statistic for the first candidate content segment during the second window of time is greater than the consumption statistic for the first candidate content segment during the first window of time. 
However, Bee teaches:
determining, for the first candidate content segment, that the consumption statistic for the first candidate content segment during the second window of time is greater than the consumption statistic for the first candidate content segment during the first window of time (Col 4, lines 10-30 - one media file may be identified and/or labeled as a trending media file (i.e. a media file interest) upon the media file having a velocity rate during a current predetermined time period greater than the velocity rate during one previous time period. For example, during the first pre-determined period of time the media file may have been added to over one hundred thousand customer media libraries. However, during the second pre-determined period of time the media file may have been added to one million customer media libraries. So, the system may determine that user interest in the media file is increasing and the media file may be identified as a trending/hot media file). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Bee. The motivation for doing so is to allow the system determining whether user interest in a particular media item is increasing or decreasing over one or more time periods when the media item recent released.

Regarding claim 22, the method of claim 1,
Dollard teaches
inserting an advertisement into the single stream of content segments, in between two segments of the subset of the plurality of candidate content segments for which the user interest is increasing the most relative to segments of the subset of the plurality of candidate content segments (Para 0080 - Respective segments of media items are classified to categorize the ranked segments in an orderly manner. At, 816 classified and ranked segments are matched (e.g., using advertising component 140) to respective advertisements).

Regarding claim 23, the method of claim 1,
Dollard teaches
wherein each content segment of the plurality of content segments comprises less than an entirety of the first item of media content (Para 0031 - a media item can include two hours of video and a segment of the media item can be referenced for example by time 1:30:01 to 1:41:00. In another aspect, a segment of the media item can be referenced by a set of media frames. For example, a media item can include M frames (M is an integer). According to this example, a segment of media content of the media item could include for example frames 1-57, or frames 7008-8001).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dollard in view of Bee, and further in view of Sutter et al. Patent No. US 8,386,601 B1 (Sutter hereinafter).

Regarding claim 6, the method of claim 1,
Dollard does not explicitly disclose
wherein a duration of the first window of time is greater than a duration of the second window of time. 
However, Sutter teaches:
wherein a duration of the first window of time is greater than a duration of the second window of time (Col 5, lines 1-9 - when calculating changes in consumption rates between two time intervals, the time intervals are not necessarily the same size, such as calculating the change in average hourly consumption rate between a five day work week period and a two day weekend period). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Sutter. The motivation for doing so is to index new content or media content experiencing a surge in popularity, further reducing the delay for which the content items will can be provided to a consumer.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dollard in view of Bee, and further in view of Donnelley et al. Patent No. US 9,892,101 B1 (Donnelley hereinafter).

Regarding claim 12, the method of claim 1,
Dollard does not explicitly disclose
providing, by the processing system, feedback to a creator of the first item of media content, based on the determining that the user interest in the first candidate content segment is increasing. 
However, Donnelley teaches:
providing, by the processing system, feedback to a creator of the first item of media content, based on the determining that the user interest in the first candidate content segment is increasing (Col 18, lines 30-44 - an author may set up notification policies with a consumption behavior notifier to be notified of such changes in aggregated consumption behaviors. Consumption behavior notifier may determine when any aggregated consumption behaviors have changed. If so, consumption behavior notifier determines whether the change exceeds a change threshold. If the change does exceed a change threshold, then consumption behavior notifier sends a notification to the author). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Donnelley. The motivation for doing so is to assist the authors in improving existing content or future content, which would improve sales.

Regarding claim 13, the method of claim 12,
Dollard does not explicitly disclose
wherein the feedback comprises a correlation of an increase in the user interest with data from an external data source. 
However, Donnelley teaches:
wherein the feedback comprises a correlation of an increase in the user interest with data from an external data source (Col 2, lines 6-21 - aggregated consumption behaviors include aggregated social network activity associated with the electronic work e.g., posts about the electronic work). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Donnelley. The motivation for doing so is to assist the authors in improving existing content or future content, which would improve sales.

Regarding claim 14, the method of claim 13,
Dollard teaches
wherein the data from the external data source comprises a posting on a social media site that references the first candidate content segment, and the increase in the user interest is assumed to be caused by the posting on the social media site (Para 0035 - monitoring component 110 can monitor or employ extrinsic information in conjunction with monitoring user interaction with segments of media content, wherein the extrinsic information can include postings associated with segments of media content. The extrinsic information can be employed by monitoring component 110 or rank component 120 to determine or infer content consumer interest in segments of the media content 170. For example, multiple views of a particular segment of media content accompanied by postings of links to the particular segment of the media content can be employed as a measure of content consumer interest in the particular segment of the media content).

Regarding claim 15, the method of claim 13,
Dollard teaches
wherein the data from the external data source comprises user search histories from internet search engines, wherein an increase in a number of the user search histories referencing the first candidate content segment is correlated in time with the increase in the user interest. (Para 0035 - extrinsic information can be employed by monitoring component 110 or rank component 120 to determine or infer content consumer interest in segments of the media content 170. For example, multiple search queries for the particular segment of the media content can be employed as a measure of content consumer interest in the particular segment of the media content).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dollard in view of Bee and Donnelley, and further in view of Sutter et al. Patent No. US 8,386,601 B1 (Sutter hereinafter).

Regarding claim 16, the method of claim 15,
Dollard does not explicitly disclose
wherein the user search histories include an increased number of searches for at least one of: an item appearing in the first candidate content segment or an event occurring in the first candidate content segment. 
However, Sutter teaches:
wherein the user search histories include an increased number of searches for at least one of: an item appearing in the first candidate content segment or an event occurring in the first candidate content segment (Col 8, lines 1-5 - a receiving system 160 such as a search engine indexing system can be a subscriber to a service for receiving a report comprising a list of websites and online videos which have experienced sudden spikes in traffic). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Sutter. The motivation for doing so is to index new content or media content experiencing a surge in popularity, further reducing the delay for which the content items will can be provided to a consumer.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dollard in view of Bee, and further in view of Dietz Publication No. US 2019/0166405 A1 (Dietz hereinafter).

Regarding claim 17, the method of claim 1,
Dollard does not explicitly disclose
wherein the user search histories include an increased number of searches for at least one of: an item appearing in the first candidate content segment or an event occurring in the first candidate content segment. 
However, Dietx teaches:
wherein the user search histories include an increased number of searches for at least one of: an item appearing in the first candidate content segment or an event occurring in the first candidate content segment (Para 0002 - the system automatically returns to a first media asset that was replaced by playback of a second media asset when the first media asset is trending in social chatter. A social network associated with a user is monitored for chatter related to the first media asset. If a threshold amount of chatter is detected, a return operation is triggered. The abstract detects a threshold amount of chatter on the social network relating to the first media asset, and the media guidance application identifies a play position in the first media asset corresponding to the chatter, and replaces playback of the second media asset with playback of the first media asset at the identified play position). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Dietx. The motivation for doing so is to reduces the likely of returning to a media content if the media item is not trending at a threshold value.

Regarding claim 18, the method of claim 1,
Dollard does not explicitly disclose
determining, by the processing system for a second candidate content segment of the plurality of candidate content segments that is extracted during both the first window of time and the second window of time, that user interest in the second candidate content segment is decreasing; and excluding, by the processing system, the second candidate content segment from the single stream of content segments.
However, Dietx teaches:
determining, by the processing system for a second candidate content segment of the plurality of candidate content segments that is extracted during both the first window of time and the second window of time, that user interest in the second candidate content segment is decreasing; and excluding, by the processing system, the second candidate content segment from the single stream of content segments (Para 0002 - the system automatically returns to a first media asset that was replaced by playback of a second media asset when the first media asset is trending in social chatter. A social network associated with a user is monitored for chatter related to the first media asset. If a threshold amount of chatter is detected, a return operation is triggered). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Dietx. The motivation for doing so is to reduces the likely of returning to a media content if the media item is not trending at a threshold value.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dollard in view of Bee, and further in view of Hunter Publication No. US 2017/0046741 A1 (Hunter hereinafter).

Regarding claim 21, the method of claim 1,
Dollard teaches
extracting another plurality of candidate content segments from the first item of media content (Para 0079 - content consumer interest in segments of media content is monitored. The monitoring can include for example level of user traffic and focus directed to respective segments of media. At 804, respective segments of media items are ranked based at least in part on content consumer interest. The ranking can be based on level of user traffic or focus directed to respective media content segments).
Dollard does not explicitly disclose
wherein the another plurality of candidate content segments comprises a set of content segments that is inferred to be least interesting to the users, wherein inclusion of a potential content segment in the set of content segments is based on a number of the users who turned off a device on which the first item of media content was being presented during presentation of the potential content segment. 
However, Hunter teaches:
wherein the another plurality of candidate content segments comprises a set of content segments that is inferred to be least interesting to the users, wherein inclusion of a potential content segment in the set of content segments is based on a number of the users who turned off a device on which the first item of media content was being presented during presentation of the potential content segment (Para 0020 - the user's level of interests may be based on a number of times the user device's screen has been turned on or off within a given amount of time). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Hunter. The motivation for doing so is to provide one or more content items to users based on obtained levels of interest of the users.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dollard in view of Bee, and further in view of Wang et al. Publication No. US 2017/0323210 A1 (Wang hereinafter).

Regarding claim 24, the method of claim 1,
Dollard does not explicitly disclose
wherein the first window of time and the second window of time begin at a same time, but the first window of time ends earlier than the second window of time ends. 
However, Wang teaches:
wherein the first window of time and the second window of time begin at a same time, but the first window of time ends earlier than the second window of time ends (Para 0044 - the popularity of digital media for a first time period after publication of the digital media may be predicted based on the number of views of the digital media within a second time period after publication. The first time period may be time from publication to 24 hours after publication of the digital media and the second time period may be time from publication to 30 minutes after publication). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dollard to include the teachings of Wang. The motivation for doing so is to use feature associated with the digital media in order to predict a popularity associated with the digital media.

- 29 -DOCS 123144-014UT1/2670836.1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DA T. TON whose telephone number is (571)272-9956. The examiner can normally be reached Mon-Fri (9am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A. Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DA T TON/Acting Patent Examiner of Art Unit 2445                                                                                                                                                                                                        

/YOUNES NAJI/Primary Examiner, Art Unit 2445